         Case 1:20-cv-11600-LTS Document 16 Filed 11/02/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 COMMONWEALTH OF MASSACHUSETTS,

                Plaintiff,

 v.                                                          Civil Action No. 20-cv-11600-LTS

 UNITED STATES DEPARTMENT OF
 EDUCATION; and BETSY DEVOS, in her
 official capacity as Secretary of the United
 States Department of Education,

                Defendants.


                                    NOTICE OF APPEAL

       Notice is hereby given that the defendants in the above-captioned case, who are Elisabeth

DeVos, in her official capacity as Secretary of the United States Department of Education, and the

United States Department of Education, hereby appeal to the United States Court of Appeals for

the First Circuit from the district court’s (Sorokin, J.) July 24, 2020, “Order on Motion for

Preliminary Injunction (Doc. No. 3)” (Doc. No. 11).

                                                      Respectfully submitted,

                                                      Elisabeth DeVos, in her official capacity as
                                                      Secretary of Education, and the United
                                                      States Department of Education

                                                      By their attorney,

                                                      Andrew E. Lelling
                                                      United States Attorney

                                                      /s/ Annapurna Balakrishna
                                                      Annapurna Balakrishna
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      One Courthouse Way, Suite 9200
                                                      Boston, Massachusetts 02210
                                                      Tel.: 617-748-3111
                                                      Email: annapurna.balakrishna@usdoj.gov
